Citation Nr: 0739827	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  06-32 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a mouth disability 
secondary to service-connected vocal cord squamous cell 
carcinoma.


REPRESENTATION

Appellant represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The veteran had active military service from February 1969 to 
November 1970; and from February 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in October 2007.  A transcript of that 
hearing is of record.

At the veteran's October 2007 hearing, he contended that 
following his diagnosis of cancer, he received radiation 
treatment which resulted in noticeable residuals in his mouth 
and lip.  Specifically, the symptoms described by the veteran 
include:  dry throat, numbness in his top lip, hoarse voice, 
inability to taste food, and an inability to feel hot or cold 
in the top of his lip and mouth.  (He said he was able to 
feel hot and cold on his tongue, although he could not taste 
anything.)  In addition, the veteran noted that he had eleven 
teeth extracted because of problems with his gums, and stated 
that the extractions required the dentist to scrape the bone 
of each.  The veteran felt that the problems with his gums 
and teeth were due to the radiation treatment, and also noted 
that his dentist stated that the scraping of the bones in his 
upper mouth might have been due to the radiation treatment.  

Additional alleged problems due to the radiation treatment 
were described by the veteran's daughter at the October 2007 
hearing.  The veteran's daughter noted that after the 
radiation treatment, her father complained that he had 
trouble swallowing, experienced choking, and again commented 
on his inability to taste food and the numbness he 
experienced in his upper lip.  The veteran's daughter also 
stated that Dr. Boyd and a dentist at the Medical College of 
Georgia both noted that the deterioration of the veteran's 
gums and other mouth problems were a direct result of the 
radiation treatment.

The veteran was afforded a VA dental and oral examination in 
April 2007, at which point the examiner, F.M., D.M.D., noted 
advanced periodontal disease of the upper teeth that had 
caused the loss of at least one half of the bone support for 
these upper teeth and noted that extraction of the teeth was 
done in January 2006.  At this examination, the veteran 
reported numbness of his upper ridge, which in his opinion, 
was caused by the scraping of the bone.  The examiner noted 
that the numbness was in the non-mobile attached gingiva 
tissue of the palate alveolar ridge, and stated that there 
was no functional impairment, or secondary loss of motion.  
The examiner stated that the veteran's teeth required 
extraction secondary to periodontal disease and decay, and 
opined that the extraction of the teeth was done secondary to 
periodontal disease and not because of the neoplasm of the 
vocal cord.  The examiner also noted that that extraction 
surgery can traumatize certain nerves which lead to numbness, 
and stated that it was too early to confirm that the numbness 
of the anterior palate was a permanent situation and noted 
that sensory function can return at a later date.

Another April 2007 VA examiner, E.P., M.D., also opined that 
since the radiation was given to a very small portion of the 
larynx, it was his opinion that the dental disease which 
necessitated the removal of his upper teeth was totally 
unrelated to his vocal cord cancer or the treatment given to 
that area; rather, it was the periodontal disease that 
necessitated the extractions.

The Board notes that VA regulations require VA to provide a 
medical examination or obtain a medical opinion based on the 
evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4) (2007).  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

During the veteran's October 2007 hearing, the veteran and 
his daughter described numerous mouth related complaints, all 
of which they attributed to the veteran's radiation 
treatment.  In this case, the etiology of the veteran's gum 
problems and resulting extractions which required "bone 
scraping" were addressed by two different VA examiners in 
April 2007, both of whom opined that the veteran's 
extractions (which necessitated the "scraping" of the bone) 
were due to periodontal disease and not secondary to his 
vocal cord cancer or subsequent radiation treatment.  In 
addition, the April 2007 VA examiner, Dr. M., also explained 
that the extractions could have traumatized the nerves, 
resulting in numbness, which was one of the symptoms the 
veteran contended was a consequence of his radiation 
exposure.  

However, as noted above, gum problems, extractions, including 
"scraping" of the bone, and numbness of the upper lip and 
mouth were only three of the problems that the veteran claims 
he suffers as a result of his radiation treatment.  To date, 
there is no medical evidence of record that provides an 
opinion as to whether the veteran's dry mouth which resulted 
in trouble swallowing, inability to taste, and inability to 
feel hot and cold are related to the radiation treatment that 
was provided as therapy for his service-connected vocal cord 
cancer.

As such, the Board will remand to obtain a nexus opinion 
addressing the medical probabilities that any problem with a 
dry throat/mouth that caused trouble with swallowing and 
eating, inability to taste, or inability to feel hot and cold 
are attributable to his radiation treatment or in any other 
way connected to his service-connected cancer.  Specifically, 
the physician should opine, based on review of the evidence 
of record, whether any current disability is more likely than 
not (i.e., probability greater than 50 percent), at least as 
likely as not (i.e., probability of approximately 50 
percent), or less likely than not (i.e., probability less 
than 50 percent) related to radiation treatment or vocal cord 
cancer.  The examiner should also attempt to clarify the 
vague disability of a "mouth condition" by providing a 
specific diagnosis if one is found on examination.  A 
complete rationale should be given for all opinions and 
conclusions expressed.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ should ask the veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim, including any 
additional dental records from the 
Medical College of Georgia, or records 
from Dr. Boyd, which may contain 
statements linking any oral problem to 
his radiation treatment.  If the records 
cannot be obtained, the veteran and his 
representative should be notified and 
given an opportunity to obtain the 
records.

2.  A physician with appropriate 
expertise should be asked to review the 
file and provide a nexus opinion 
regarding the medical probabilities that 
the veteran's loss of his sense of taste, 
inability to feel hot and cold, and dry 
throat which resulted in an inability to 
swallow, are attributable to his service-
connected vocal cord cancer or radiation 
treatment for it.

(The AOJ should make sure that the 
medical opinion complies with this remand 
and the questions presented in this 
opinion request, especially with respect 
to detailing any connection to service-
connected disability.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.  If the reviewer 
determines that an examination is 
required to arrive at any opinion, an 
examination should be scheduled.)

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

